DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.  Claim 6 has been cancelled and claims 1, 7, 15, 17 and 20 have been amended.  Therefore, claims 1-5 and 7-20 are currently pending for examination.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites "the door" which is supposed to be “the driver side door” for consistency with the recitation in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “generates the control event in response to a reading of the first sensor indicating that the transportation machine is in a moving state”. However, independent claim 1 recites “generating a control event in response to that the first sensor detects that the transportation machine changes the motion status from moving to non-moving”. Therefore, it is unclear the claim requires the transportation machine in moving state or non-moving state to generate the control event.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2013/0009766) in view of Kumar (US 2018/0233045 A1). 
Regarding claim 1, Shaw teaches a system, comprising: 
a first sensor configured to detect that a transportation machine (10) changes from gear to “Park”, after the system is installed in the transportation machine; a second sensor (14, 18, 16 and 20) configured to detect whether a driver side door of the transportation machine is opened after it is determined by the first sensor that the transportation machine changes from gear to “Park” and whether a backseat door of the transportation machine is opened within a threshold time after the driver side door is opened (para 11, On-board computer 12 then monitors openings and closings for driver door 30, other doors associated with other designated seat (or floorboard) locations, and para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors door openings and closings for driver door 30 and the other door(s) associated with the identified and designated seat positions. If driver door 30 opens, timer 56 or a similarly effective timing circuit is activated by on-board computer 12. And para 14, If each passenger door associated with a passenger seat that has been identified as being occupied by a child is not also opened within a predefined time interval after the driver's door closes, alarm 58 is activated to notify the driver and other nearby persons that an unattended child is possibly still inside the car. ); and 
para 11, On-board computer 12 then monitors openings and closings for driver door 30, other doors associated with other designated seat (or floorboard) locations and para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors) and, when in operation, the control unit generating a control event in response to that the first sensor detects that the transportation machine changes from gear to “Park”, and the second sensor detects that the driver side door of the transportation machine is opened after the transportation machine changes from gear to “Park” and the backseat door is not opened within the threshold time after the driver side door is opened (para 14, If each passenger door associated with a passenger seat that has been identified as being occupied by a child is not also opened within a predefined time interval after the driver's door closes, alarm 58 is activated to notify the driver and other nearby persons that an unattended child is possibly still inside the car).
Shaw does not explicitly teaches detect that a transportation machine changes a motion status from moving to non-moving.
However, the preceding limitation is known in the art of vehicular sensors. Kumar teaches detecting the vehicle changes a motion status from moving to non-moving and detecting the door open/closed state after detecting the vehicle changes a motion status from moving to non-moving (Fig. 4, 418 and 420 and para 58, speed is constantly monitored and record time at which zero speed is attained and para 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in order to in order to notify the trip end event to the passenger and/or driver. (Kumar: para 42).

Regarding claim 7, the combination of Shaw and Kumar teaches the system of claim 1, wherein the control unit generates the control event at least partially in response to the reading of the first sensor indicating that the transportation machine is in the non-moving state immediately subsequent to a moving state (Shaw: para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors and see also Kumar: para 58, speed is constantly monitored and record time at which zero speed is attained).

Regarding claim 8, the combination of Shaw and Kumar teaches the system of claim 1, wherein the second sensor is configured to differentiate between detecting a position of a backseat door and detecting a position of a driver-side front door (Shaw: para 10, Installed in vehicle 10 are driver door sensor 14, passenger door sensor 18, first rear door sensor 16, second rear door sensor 20, and para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors door openings and closings for driver door 30 and the other door(s) associated with the identified and designated seat positions.).

Regarding claim 9, the combination of Shaw and Kumar teaches the system of claim 1, wherein the control unit generates the control event in response to a reading of the first sensor indicating that the transportation machine is in a moving state and a reading of the second sensor indicating that the door is open (Shaw, para 12, trigger an alert within a predetermined interval after driver door 30 is opened, whether or not vehicle 10 has been moved).

Regarding claim 10, the combination of Shaw and Kumar teaches the system of claim 1, wherein the control unit is configured to be activated by a trigger event (Shaw: para 11, the driver's input in response to the initial query can indicate that an item has been placed in any of the previously discussed passenger positions or in another vehicle storage positions such as trunk 52 or glove box 54. On-board computer 12 then monitors openings and closings for driver door 30).

Regarding claim 11, the combination of Shaw and Kumar teaches the system of claim 10, wherein the trigger event is one or more of a user input (Shaw: para 11, after vehicle 10 is started, a display panel associated with user interface 26 preferably displays a query statement asking the driver which passenger seats, if any, contain children or objects of interest. The driver inputs the information into the user interface 26 … the driver's input in response to the initial query can indicate that an item has been placed in any of the previously discussed passenger positions or in another vehicle storage positions such as trunk 52 or glove box 54. On-board computer 12 then monitors openings and closings for driver door 30) or a sensing event with respect to a child safety device coupled to the transportation machine.

Regarding Claim 15, Shaw teaches a module, comprising: a platform coupled to a child safety device installed on a vehicle (para 12, a child safety seat is coupled to vehicle 10); 
a first motion sensor on the platform and configured to detect that a motion state of the vehicle changes from gear to “Park” (para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors); a second sensor on the platform and configured to detect a motion state of a driver side door of the vehicle and a motion state of a para 10, door sensors 14, 18, 16 and 20 and para 11, On-board computer 12 then monitors openings and closings for driver door 30, other doors associated with other designated seat (or floorboard) locations,); and 
a data interface unit (12) coupled to receive at least one of a first reading of the first motion sensor or a second reading of the second sensor and to generate an event in response to that the first motion sensor detects that the motion state of the vehicle changes from gear to “Park”, and the second sensor detects that the driver side door of the vehicle is opened after the vehicle changes the motion state from moving to non-moving and the backseat door is not opened within a threshold time after the driver side door is opened (para 11, On-board computer 12 then monitors openings and closings for driver door 30, other doors associated with other designated seat (or floorboard) locations, and para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors door openings and closings for driver door 30 and the other door(s) associated with the identified and designated seat positions. If driver door 30 opens, timer 56 or a similarly effective timing circuit is activated by on-board computer 12. And para 14, If each passenger door associated with a passenger seat that has been identified as being occupied by a child is not also opened within a predefined time interval after the driver's door closes, alarm 58 is activated to notify the driver and other nearby persons that an unattended child is possibly still inside the car).
Shaw does not explicitly teaches detect that a transportation machine changes a motion status from moving to non-moving.
However, the preceding limitation is known in the art of vehicular sensors. Kumar teaches detecting the vehicle changes a motion status from moving to non-moving and detecting the door open/closed state after detecting the vehicle changes a motion status from moving to para 58, speed is constantly monitored and record time at which zero speed is attained and para 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in order to in order to notify the trip end event to the passenger and/or driver. (Kumar: para 42).

Regarding claim 16, the combination of Shaw and Kumar teaches the module of claim 15, wherein the data interface unit is further configured to send the received at least one of the first reading or the second reading to a processing unit (Shaw; para 12, on-board computer 12 monitors door openings and closings for driver door 30 and the other door(s) associated with the identified and designated seat positions).

Regarding Claim 17, Shaw teaches a method, comprising: detecting, by a first sensor positioned in a vehicle (10), that a motion state of the vehicle changes from gear to “Park” (para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors); detecting a motion state of a driver side door of the vehicle by a second sensor and a motion state of a backseat door of the vehicle (par 10, door sensors 14, 18, 16 and 20 and para 11, On-board computer 12 then monitors openings and closings for driver door 30, other doors associated with other designated seat (or floorboard) locations,); 
receiving from the first sensor a vehicle motion state signal indicating the motion state of the vehicle; receiving from the second sensor a door motion state signal indicating the motion state of the door; and implementing an action event in response to that the first sensor detects that the vehicle changes from gear to “Park”, and the second sensor detects that the driver side para 11, On-board computer 12 then monitors openings and closings for driver door 30, other doors associated with other designated seat (or floorboard) locations, and para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors door openings and closings for driver door 30 and the other door(s) associated with the identified and designated seat positions. If driver door 30 opens, timer 56 or a similarly effective timing circuit is activated by on-board computer 12. And para 14, If each passenger door associated with a passenger seat that has been identified as being occupied by a child is not also opened within a predefined time interval after the driver's door closes, alarm 58 is activated to notify the driver and other nearby persons that an unattended child is possibly still inside the car.).
Shaw does not explicitly teaches detect that a transportation machine changes a motion status from moving to non-moving.
However, the preceding limitation is known in the art of vehicular sensors. Kumar teaches detecting the vehicle changes a motion status from moving to non-moving and detecting the door open/closed state after detecting the vehicle changes a motion status from moving to non-moving (Fig. 4, 418 and 420 and para 58, speed is constantly monitored and record time at which zero speed is attained and para 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in order to in order to notify the trip end event to the passenger and/or driver. (Kumar: para 42).


Regarding claim 20, the combination of Shaw and Kumar teaches the method of claim 17, wherein the action event is an alarm (Shaw: para 12, alarm 58 is activated to notify the driver and see also Kumar; Fig. 4B, 416-420).

Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Kumar further in view of Taylor et al. (Taylor: US 2016/0297324).
Regarding claim 2, the combination of Shaw and Kumar teaches the system of claim 1, wherein the first sensor is coupled to a child safety device installed in the transportation machine (Shaw: para 12, a child safety seat is coupled to vehicle 10, and therefore, coupled to the sensors of the vehicle).
The combination of Shaw and Kumar does not explicitly disclose a MEMS accelerometer.
However, the preceding limitation is known in the art of sensing devices. Taylor teaches vehicle sensors in the vehicle may be accelerometer, door sensor (para 20) and further teaches accelerometer is a MEMS device (para 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taylor in order to provide variety services to customers (Taylor: para 1).

Claim 18 is rejected for the same reason in claim 2 above.

Regarding claim 3, the combination of Shaw and Kumar teaches the system of claim 1, but does not explicitly disclose wherein the first sensor is a part of a portable integrated circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taylor in order to provide variety services to customers (Taylor: para 1).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Kumar further in view of Taki et al. (Taki: US 2006/0255911).
Regarding claim 4, the combination of Shaw and Kumar s teaches the system of claim 1, but does not explicitly disclose wherein the second sensor is an air pressure sensor.
However, Taki teaches an air pressure sensor that detects the opening of a vehicle door (para 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taki in order to enhance the vehicle security (Taki: para 60).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Kumar and Taki  further in view of Daisuke et al. (Daisuke: US 2012/0022382).
Regarding claim 19, the combination of Shaw and Kumar teaches the method of claim 17, and further teaches a sensor attached to a child safety device installed in the vehicle (Shaw: para 12, a child safety seat is coupled to vehicle 10, and therefore, coupled to the sensors of the vehicle).
The combination of Shaw and Kumar does not explicitly disclose wherein the second sensor is an air pressure sensor.
However, Taki teaches an air pressure sensor that detects the opening of a vehicle door (para 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taki in order to enhance the vehicle security (Taki: para 60).
Shaw or Taki does not explicitly disclose wherein the air pressure sensor is MEMS.
However, Daisuke teaches air pressure sensor is MEMS sensor (para 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a MEMS sensor as taught by Daisuke as a known implementation in the base pressure sensor with the predictable result of detecting the pressure changes caused by opening door.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Kumar further in view of Jiang et al. (Jiang: US 2019/0283669).
Regarding claim 5, the combination of Shaw and Kumar teaches the system of claim 1, wherein control unit is configured to differentiate between a first reading of the second sensor indicating a position of a first door of the transportation machine and a second reading of the second sensor indicating a position of a second door of the transportation machine (Shaw: para 10, Installed in vehicle 10 are driver door sensor 14, passenger door sensor 18, first rear door sensor 16, second rear door sensor 20, and para 12, if vehicle 10 has been placed in gear and is subsequently placed in "Park," on-board computer 12 monitors door openings and closings for driver door 30 and the other door(s) associated with the identified and designated seat positions).
The combination of Shaw and Kumar does not explicitly disclose the first door being more adjacent to the second sensor than the second door.
However, Jiang teaches wherein control unit is configured to differentiate between a first reading of the second sensor indicating a position of a first door of the transportation machine and a second reading of the second sensor indicating a position of a second door of the transportation machine, the first door being more adjacent to the second sensor than the second door (para 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jiang for the benefit of a convenient, easy and low cost modification to implement intelligent reminding (Jiang: para 3).

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Kumar further in view of Rogers (US 7,218,218).
Regarding claim 12, the combination of Shaw and Kumar teaches the system of claim 11, but does not explicitly disclose a third sensor configured to be coupled to the child safety device and configured to detect that the child safety device is in use.
However, Rogers teaches a child seat coupled to a vehicle and used with detecting door opening (abstract) and further teaches a third sensor configured to be coupled to the child safety 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roger in order to warn when a child is left in a child restraining seat (Roger: Col. 1 lines 8-10).

Regarding claim 13, the combination of Shaw, Kumar and Roger teaches the system of claim 12, wherein the child safety device is a child safety seat, and wherein the third sensor is a pressure sensor configured to detect that a subject is positioned in the child safety seat (Roger: seat 12 and sensor 14 and Col. 2 lines 20-30).

Regarding claim 14, the combination of Shaw, Kumar and Roger teaches the system of claim 12, wherein the child safety device is a child safety seat, and wherein the third sensor is configured to detect that a latch of the child safety seat is engaged (Roger: seat 12 and sensor 14 and Col. 3 lines 12-20).

Response to Arguments
Applicant's arguments filed on 11/30/2020 have been fully considered but they are moot in view of new grounds of rejections.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the 

/Nay Tun/Primary Examiner, Art Unit 2687